IN THE COURT OF CRIMINAL APPEALS
                        OF TEXAS
                                       NO. WR-90,710-01


                 EX PARTE FERNANDO RAFAEL FERREIRA, Applicant


                 ON APPLICATION FOR A WRIT OF HABEAS CORPUS
                 CAUSE NO. 1374581-A IN THE 179TH DISTRICT COURT
                             FROM HARRIS COUNTY


       Per curiam.

                                          OPINION

       Applicant was convicted of aggravated robbery and sentenced to thirty-five years’

imprisonment. The Fourteenth Court of Appeals affirmed his conviction. Ferreira v. State, No. 14-

15-00767-CR (Tex. App.—Houston [14th] Dec. 30, 2016). Applicant filed this application for a writ

of habeas corpus in the county of conviction, and the district clerk forwarded it to this Court. See

TEX . CODE CRIM . PROC. art. 11.07.

       Applicant contends that appellate counsel failed to advise him of his right to file a pro se

petition for discretionary review. Based on the record, the trial court has determined that appellate

counsel’s performance was deficient and that Applicant would have timely filed a petition for

discretionary review but for counsel’s deficient performance.
                                                                                                   2

       Relief is granted. Ex parte Wilson, 956 S.W.2d 25 (Tex. Crim. App. 1997); Ex parte Crow,

180 S.W.3d 135 (Tex. Crim. App. 2005).           Applicant may file an out-of-time petition for

discretionary review of the judgment of the Fourteenth Court of Appeals in cause number

Fourteenth. Should Applicant decide to file a petition for discretionary review, he must file it with

this Court within thirty days from the date of this Court’s mandate.

       Copies of this opinion shall be sent to the Texas Department of Criminal Justice–Correctional

Institutions Division and the Board of Pardons and Paroles.



Delivered: January 15, 2020
Do not publish